Citation Nr: 1826382	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  10-06 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for residuals of an inguinal hernia, status post-surgical repair.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969, from July 1971 to November 1971, from January 1988 to June 1988, from January 1989 to June 1989, and from September 1989 to August 2005, with additional service in the Air National Guard of Rhode Island.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2012.  A transcript of that hearing is of record.

In September2012, June 2016, and August 2017 the Board remanded this issue for further development.  Most recently, the Board remanded the Veteran's claim for a VA examination and addendum opinion regarding the etiology of the Veteran's residuals of an inguinal hernia, status post-surgical repair.  That development having been addressed, the case has since returned to the Board.


FINDINGS OF FACT

1.  The competent evidence of record does not indicate the Veteran sustained a hernia during active service.

2.  The Veteran's residuals of an inguinal hernia, status post-surgical repair, is not linked to disease or injury incurred in active service.






CONCLUSION OF LAW

The criteria for entitlement to service connection for inguinal hernia, status post-surgical repair, are not satisfied.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110.  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran asserts entitlement to service connection for residuals of an inguinal hernia, status post-surgical repair.  In this regard, the Veteran maintains that he initially experienced a groin strain during his active service, and that he now has residuals of an inguinal hernia as a result.

First, the Veteran's VA treatment records and private treatment records reflect complaints and treatment for an inguinal hernia.  An August 2009 VA treatment record notes both a left and right inguinal hernia.  A September 2009 VA treatment record indicates the Veteran has a right inguinal hernia that is asymptomatic and thus does not require surgery.  The Veteran underwent right inguinal hernia surgery in March 2010.

The Veteran gave a history of repeated instances of groin strain during his active service.  See May 2012 Hearing Transcript; February 2008 Application for Compensation and Pension.  Additionally, the Veteran's STRs show complaints and treatment for a groin strain in June 1988 from lifting heavy boxes and the tongue of a mobilizer.  The Veteran was restricted from lifting over 25 pounds for one week due to his groin injury.  However, there is no showing in the Veteran's STRs that he sustained or treated for a hernia during active service.

Lastly, there is no competent medical opinion that advises of a link between the Veteran's in-service groin strain and his present disability of residuals of an inguinal hernia.

Previously, because of the lack of evidence concerning a link between the Veteran's in-service injury and his present disability, the Board determined that a VA examination and opinion was necessary.  See September 2012 Board Decision.  The Veteran underwent a VA examination in November 2012.  The examiner noted a diagnosis of inguinal hernia in 2008 and concluded that the Veteran's hernia is "less likely than not caused by his groin strain in 1998 and the note documented he had no hernia.  He had surgery in 2010."

The Veteran's claim returned to the Board and it was remanded again for a new VA examination.  See June 2016 Board Decision.  The Board reasoned that the examiner's negative etiological opinion was not supported with adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).  Also, the Board found the examiner failed to consider the Veteran's lay statements concerning his repeated groin strains while serving.  Thus, the Board directed the examiner, in part, to specifically address the "Veteran's competent reports of repeated instances of groin strain during his active service, related to lifting heavy equipment during the performance of his military duties."

The Veteran underwent a VA examination in February 2017.  The examiner noted a diagnosis of inguinal hernia in 2010 and found the Veteran's residuals of an inguinal hernia, status post-surgical repair was less likely than not incurred in or caused by his active service.  The examiner reasoned that the Veteran did not complain of a hernia when he left service in 2005.  Further, the rationale stated that the Veteran sustained a right leg fracture and right hernia after he slipped and fell in October 2009.  The Veteran's claim was then returned to the Board.  Again, the Veteran's claim was remanded for a new VA examination.  See August 2017 Board Decision.  The Board explained that the examiner's opinion improperly relied on the false factual premise that the Veteran's leg fracture occurred before his hernia.  The Board's remand instructions advised that the medical opinion concerning the etiology of the Veteran's hernia must specifically address the Veteran's competent reports of groin strains during his active service.

The agency of original jurisdiction (AOJ) attempted to schedule the Veteran for this required examination; however, the Veteran did not attend the examination.  On September 21, 2017, the AOJ sent the Veteran a letter indicating that he did not attend his scheduled VA examination and requested that he contact the AOJ if he wished to have the examination rescheduled.  To date, the Veteran has not requested that his VA examination be rescheduled.

Under these circumstances, the Board finds that the Veteran failed to report for VA examination without good cause.  See 38 C.F.R. § 3.655 (requiring a showing of good cause for failure to appear before a VA examination is rescheduled); VAOPGCPREC 4-91 (Feb. 13, 1991) (reflecting that, absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for VA examination for purposes of VA regulations under 38 C.F.R. § 3.655).  The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate to the full extent in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 406 (1991) (further holding that "[i]f a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence"); see also Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992); Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005) (reflecting that any failure to appear for or cooperate during a VA examination "subjects [the Veteran] to the risk of an adverse adjudication based on an incomplete and underdeveloped record"). 
Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. §§ 3.655(a), (b).  And as discussed above, there is no competent medical evidence of record establishing a nexus between the claimed in-service injury and the present disability.  See Davidson, 581 F.3d 1313.

Thus, although the Veteran is noted to have residuals of an inguinal hernia, status post-surgical repair, during the relevant appellate period and has been diagnosed with an inguinal hernia, there is insufficient evidence to support a relationship between this diagnosis and his active service.  See 38 C.F.R. §§ 3.303; 3.310; Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To the extent that the Veteran has asserted that his residuals of an inguinal hernia, status post-surgical repair, is related to his active service, the Board finds that he is not competent to offer an opinion as to the link between his current diagnosis and his active service, including repeated instances of groin strain, as such a determination requires a level of medical expertise which the Veteran, as a layperson, does not possess.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); see also 38 C.F.R. § 3.159(a)(1)-(2) (2017).  While the Veteran's statements would be competent as to his observations of an actual hernia to the extent that it was visible, they are not competent to relate any post-service hernia to his in-service groin strain.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Accordingly, in the absence of competent probative evidence linking the Veteran's residuals of an inguinal hernia, status post-surgical repair, to his active service, and in light of the Veteran's failure to attend the VA examination scheduled for the purpose of making such a nexus opinion, the Veteran's claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for residuals of an inguinal hernia, status post-surgical repair is denied.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


